280 F.2d 721
Frank H. BALL, Appellant,v.UNITED STATES of America, Appellee.
No. 15372.
No. 15834.
United States Court of Appeals District of Columbia Circuit.
Argued June 30, 1960.
Decided July 7, 1960.

Appeals from the United States District Court for the District of Columbia; David A. Pine, Judge.
Mr. Robert T. Smith, Washington, D. C., with whom Mr. Norman A. Flaningam, Washington, D. C. (both appointed by this court) was on the brief, for appellant.
Mr. Maurice R. Dunie, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before EDGERTON, FAHY, and BURGER, Circuit Judges.
PER CURIAM.


1
These appeals are from orders of the District Court denying, without hearing, motions under 28 U.S.C. § 2255 to set aside a sentence for manslaughter. We find no error.


2
Affirmed.